El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
Ésta es una acción de desahucio en precario. De una sentencia en que se declara sin lugar la demanda y se le condena a pagar las costas con más $100 para honorarios *19•de la parte demandada, el demandante interpuso esta apela-ción.
Además de los hechos comunes a acciones de esta natu-raleza, se alega en la demanda que por escritura pública número 29, otorgada el día 3 de julio de 1935, el demandante adquirió por compra, de Mario Mercado Montalvo, una finca de tres cuerdas ochenta céntimos, radicada en el barrio Saba-netas, de Ponce, con casa de madera, y que los demandados, sin título alguno, la detentan.
Contestaron los demandados negando haber vendido dicha finca y alegando en contrario que en 3 de julio (sic) de 1934 tomaron a préstamo a Mario Mercado Montalvo mil dólares al 9% de interés, por un año con otro de prórroga, consti-tuyendo en garantía de tal préstamo una hipoteca en la forma de venta con pacto de retro, sobre la finca, excluyendo la casa, no habiendo nunca vendido la referida propiedad, aunque ello aparezca así de la escritura de compraventa núm. 17, otorgada el día 11 de mayo de 1934 por ellos a favor de Mario Mercado Montalvo. El resto de las alegaciones de la contestación son las propias de estos pleitos.
El fundamento principal de la sentencia recurrida fué que ■en este pleito . hay envueltas cuestiones de derecho más o menos controvertibles, toda vez que los demandados alegan que no convinieron con don Mario Mercado Montalvo (de quien deriva su alegado título el demandante Faría) una venta absoluta y sí una hipoteca por mil dólares en la forma de venta con pacto de retro, y tal alegación no está desnuda de toda prueba.”
El apelante señala en su alegato dos errores, que pueden discutirse conjuntamente, pues en ambos se le atribuye a la corte sentenciadora el haber errado al declarar que existe un conflicto de títulos.
 La prueba documental del apelante consistió de las dos escrituras de compraventa ya mencionadas al exponer los hechos, por virtud de las cuales los demandados vendie-*20ron a Mario Mercado en 11 de mayo de 1934 y éste al deman-dante en 3 de julio de 1935. La oral consistió de la declaración del abogado Pedro M. Porrata, ante quien se otorgaron ambas escrituras,'y a la sazón abogado del demandante. Los deman-dados no ofrecieron prueba documental; . se limitaron a impugnar el título del demandante con la declaración de Juan Negrón y de Petra García. En esas circunstancias, no existe, a nuestro juicio, ningún conflicto de títulos. El conflicto de títulos que no puede resolverse en una acción de desahucio surge cuando el demandado descansa en uno distinto e inde-pendiente del que ostenta el demandante, y no en la nulidad .del título de aquél. Ni siquiera es suficiente la mera ale-gación de un título independiente en el demandado; es menes-ter prueba bastante que lo robustezca para que una corte pueda legalmente impedir que la acción de desahucio pros-pere, porque, como dijo esta corte en Brunet v. Corte, 45 D.P.R. 901, 903: “. . .los derechos del demandante no deben estar a merced de una alegación de título que no esté sos-tenida por la prueba . . . ”; y en Lafontaine et al. v. Lafontaine et al. y Pérez, etc., 30 D.P.R. 194, 195: “. . . Pero nunca hemos resuelto que una mera alegación de título sin más pueda destruir la acción posesoria de un demandante. . .” En el de Marrero v. Plumey, 35 D.P.R. 1015, 1017, se cita con aprobación el caso de Lafontaine, supra, y se dice:
“Nos sentimos obligados a convenir con la apelada, y por tanto con la corte, que la mera aserción de un título independiente y de alguna prueba tendente a probar tal aserción no echará a perder un pleito de desahucio, ni obligará al demandante a recurrir a una ac-ción reivindicatoría. Hemos resuelto lo contrario en el caso de Lafontaine v. Lafontaine, 30 D.P.R. 194. Si la corte no cree la prueba sometídale, no se puede decir que el demandado ha suminis-trado el principio de prueba a que se refiere la jurisprudencia. Se-gún indica la apelada, si la proposición alegada fuese cierta, en mu-chos casos la ley de desahucio sería enteramente abortiva.”
¿ Se ajusta la prueba de los demandados a los precedentes citados? No se ajusta. Según la escritura de compraventa *21número 17, otorgada el día 11 de mayo de 1934 por Juan Ne-gron y su esposa Petra G-arcía a favor de Mario Mercado Mon-talvo, los primeros vendieron al segundo por precio de $1,000 que recibieron en el acto del otorgamiento, la finca objeto' de este litigio. Según la escritura de compraventa número 29, otorgada el día 3 de julio de 1935 por Mario Mercado Montalvo a favor del demandante Juan Antonio Paría, éste adquirió del otro la misma finca por el precio de $1,000 que recibió el vendedor en presencia del notario. Contra esa prueba los demandados Juan Negrón y Petra García ofrecen su propio testimonio para establecer en ellos un título que no pasa de ser una impugnación colateral de la escritura número 17, supra, alegando ellos que lo pactado fué una hipo-teca en la forma de venta con pacto de retro y no una compraventa de la finca. Ni esa prueba es suficiente para destruir el título del demandante, de acuerdo con las decisio-nes que hemos examinado antes, ni aun cuando lo fuera, la alegación sería suficiente para anular la acción posesoria entablada, pues los demandados se estarían basando en la nulidad del título del demandante, y no en uno distinto e independiente a favor de ellos. Y mal puede ser distinto e independiente un título que es fuente y origen del del deman-dante.
“En tal virtud todo el derecho que sobre la casa en cuestión te-nían los demandados Pimentel, pasó por la venta llevada a efecto en la ejecución de la sentencia, al demandante en este caso. Desde el momento de la venta, terminó el derecho de los demandados para seguir ocupando la casa y comenzó el del demandante para disfrutar en toda plenitud del dominio adquirido sobre ella. No se trata, pues, de un conflicto de títulos. El título del demandante trae precisa-mente su origen del título de los demandados. Al venderle el marshal, le vendió en nombre y representación de Ortiz Perichi y de los demandados Pimentel.” Delgado v. Pimentel et al., 20 D.P.R. 556, 559.

Por las rosones expuestas y sin considerar otras que se discuten en los alegatos de las partes, debe revocarse la sen-
*22
tencia recurrida y decretarse el desahucio de los demandados de la finca que se describe en la demanda.

Los Jueces Sres. Presidente Del Toro y Asociado Hutchi-son disintieron. *